[Cite as State v. Zaslov, 2011-Ohio-2786.]


          Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                      No. 95470




                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                LAWRENCE ZASLOV
                                                      DEFENDANT-APPELLANT



                                             JUDGMENT:
                                              AFFIRMED


                                 Criminal Appeal from the
                          Cuyahoga County Court of Common Pleas
                            Case Nos. CR-507362 and CR-496495

        BEFORE:              Sweeney, J., Blackmon, P.J., and Stewart, J.

        RELEASED AND JOURNALIZED:                        June 9, 2011
ATTORNEY FOR APPELLANT

Thomas A. Rein, Esq.
Leader Building, Suite 940
526 Superior Avenue
Cleveland, Ohio 44114

ATTORNEYS FOR APPELLEE

William D. Mason, Esq.
Cuyahoga County Prosecutor
By: Michael E. Jackson, Esq.
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




JAMES J. SWEENEY, J.:

       {¶ 1} Defendant-appellant Lawrence Zaslov (“defendant”) appeals the court’s denial

of his motion to withdraw his no contest plea and subsequent nine-year prison sentence.    After

reviewing the facts of the case and pertinent law, we affirm.

       {¶ 2} On March 7, 2008, defendant pled no contest to multiple offenses charged in two

cases relating to stealing more than $500,000 from elderly victims whom he had befriended.

On June 4, 2008, the court sentenced defendant to six years in prison on the first case and three

years in prison on the second case, to run consecutively, for a total of nine years in prison.

Defendant appealed and this court vacated the sentence as being contrary to law and remanded
for a new sentencing hearing. State v. Zaslov, Cuyahoga App. No. 91736, 2010-Ohio-3734

(Zaslov I).

       {¶ 3} In Zaslov I, this court found that, although the aggregate prison sentence of nine

years was lawful, the court erred in sentencing the defendant on two of the eight counts.

Specifically, the court erred by imposing an unlawful six-year sentence for a fifth degree felony

and three-year sentence for a fourth degree felony.      Id. at ¶9.   These unlawful sentences

were imposed concurrently with lawful six- and three-year prison sentences for first and second

degree felonies, respectively, which were run consecutive to one another, for a total of nine

years in prison.

       {¶ 4} On May 24, 2010, the court held a resentencing hearing, at which defendant’s

counsel made an oral motion to withdraw defendant’s plea.       Defendant alleged, for the first

time, that his former counsel told him he would receive the minimum sentence of three years in

prison (for a first degree felony).   After a hearing, the court denied defendant’s motion to

withdraw his plea and resentenced defendant to an aggregate of nine years in prison.

       {¶ 5} Defendant appeals and raises two assignments of error for our review.

       {¶ 6} “I.    The trial court erred in not allowing appellant to withdraw his [no contest]

plea prior to sentencing.”

       {¶ 7} The standard of review for motions to withdraw no contest pleas is the same as

for motions to withdraw guilty pleas. State v. Posta (1988), 37 Ohio App.3d 144, 145, 524
N.E.2d 920.     A motion to withdraw a guilty plea is governed by the standards set forth in

Crim.R. 32.1:    “A motion to withdraw a plea of guilty or no contest may be made only before

sentence is imposed; but to correct manifest injustice the court after sentence may set aside the

judgment of conviction and permit the defendant to withdraw his or her plea.”

       {¶ 8} The general rule is that motions to withdraw guilty pleas before sentencing are to

be freely and liberally allowed. State v. Peterseim (1979), 68 Ohio App.2d 211, 214, 428

N.E.2d 863, citing Barker v. United States (C.A.10, 1978), 579 F.2d 1219, 1223. However, a

defendant does not have an absolute right to withdraw a guilty plea prior to sentencing. State

v. Xie (1992), 62 Ohio St.3d 521, 584 N.E.2d 715.           In ruling on a presentence motion to

withdraw a plea, the court must conduct a hearing and decide whether there is a reasonable and

legitimate basis for withdrawal of the plea. Id. at 527. The decision to grant or deny such a

motion is within the sound discretion of the trial court. Id.

       {¶ 9} “It is not an abuse of discretion to deny a presentence motion to withdraw a

guilty plea when a defendant: (1) is represented by competent counsel; (2) is given a full

Crim.R. 11 hearing before entering a plea; and (3) is given a hearing on the motion to withdraw

that plea during which the court considers the defendant’s arguments in support of the motion.”

State v. Bridges, Cuyahoga App. No. 87633, 2006-Ohio-6280, ¶5 (citations omitted).          See,

also, Peterseim, at 214, 428 N.E.2d 863.
       {¶ 10} In the instant case, defense counsel represented to the court that he spoke with

defendant’s former counsel, who could not confirm that he had a conversation with defendant

regarding receiving a three-year prison sentence.    Defense counsel stressed that the motion to

withdraw the no contest plea was based solely on defendant’s allegations.

       {¶ 11} The court also heard from the prosecutor who handled this case during the plea

hearing, and he stated that “no commitments were made by the Court one way or the other * *

* as to what would happen at sentencing.”

       {¶ 12} After considering the record and statements from defense counsel and the

prosecutor, the court found defendant’s claim unsubstantiated and denied his motion.      Upon

review, we find that defendant was represented by competent counsel and was given a full

Crim.R. 11 hearing before entering his plea.        Although brief, defendant was also given a

hearing on his motion to withdraw his plea, which he made orally just prior to resentencing.

       {¶ 13} The Ohio Supreme Court recently upheld the application of res judicata to reject

“claims that [a defendant] raised on remand as a basis to withdraw his guilty pleas.”   State v.

Ketterer, 126 Ohio St.3d 448, 2010-Ohio-3831, 935 N.E.2d 9, ¶60.         We decline to address

this issue, however, because the state failed to raise it. State v. Boswell, 121 Ohio St.3d 575,

2009-Ohio-1577, 906 N.E.2d 422, ¶11, superseded by statute on other grounds as stated in

State v. Singleton, 124 Ohio St.3d 173, 2009-Ohio-6434, 920 N.E.2d 958 (disregarding

whether res judicata barred a defendant from moving to withdraw his plea in conjunction with a
resentencing issue: “res judicata is not even mentioned in the state’s memorandum in support of

jurisdiction [and] [w]e accordingly decline to address it”).

        {¶ 14} Accordingly, we find that the court acted within its discretion when it denied

defendant’s motion to withdraw his no contest plea and his first assignment of error is

overruled.

        {¶ 15} In defendant’s second assignment of error, he argues as follows:

        {¶ 16} “II.     Appellant’s consecutive sentences are contrary to law and violative of due

process because the trial court failed to make and articulate the findings and reasons necessary

to justify it [sic].”

        {¶ 17} In State v. Hodge, 128 Ohio St.3d 1, 2010-Ohio-6320, 941 N.E.2d 769, ¶39, the

Ohio Supreme Court held that “trial court judges are not obligated to engage in judicial

fact-finding prior to imposing consecutive sentences * * *.”

        {¶ 18} The Ohio Supreme Court set forth the standard for reviewing felony sentencing

in State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124. Kalish, in a plurality

decision, holds that appellate courts must apply a two-step approach when analyzing alleged

error in a trial court’s sentencing. “First, they must examine the sentencing court’s compliance

with all applicable rules and statutes in imposing the sentence to determine whether the

sentence is clearly and convincingly contrary to law. If this first prong is satisfied, the trial
court’s decision shall be reviewed under an abuse-of-discretion standard.” Kalish, at ¶4.    See,

also, State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470.

       {¶ 19} Defendant does not challenge his nine-year prison sentence as being clearly and

convincingly contrary to law, and our review of the record shows that the sentence is within the

statutory range.   In resentencing defendant, the court considered “all of the required factors

under [R.C.] 2929.11, 12 and 13,” the transcript from the original sentencing hearing, the

state’s sentencing recommendation, victims’ statements, and statements from defense counsel,

defendant, and defendant’s mother.      The court found that the victims were elderly and sick,

which made them “very easy people to take advantage of.”

       {¶ 20} The court also reviewed “the information * * * received from the Court of

Appeals * * * on resentencing.”     In Zaslov I, ¶14, this court held the following:

       {¶ 21} “[O]ur review of the record shows that the trial court considered the fact that

Zaslov abused the elderly victims’ trust, the economic harm he inflicted affected many lives,

and that his theft consisted of destroying the victims’ life savings.      In addition, the court

considered Zaslov’s presentence investigation report, psychiatric discharge reports, and the

victims’ and Zaslov’s statements.    Thus, based on the court’s considerations, we conclude the

trial court did not abuse its discretion by sentencing Zaslov to a total sentence of nine years in

prison.”
          {¶ 22} The court then re-imposed the original sentence for six of the eight counts,

imposed 12 months for the fifth degree felony, and imposed 18 months for the fourth degree

felony.     The court ran all counts in the first case concurrently, for a six-year sentence, and all

counts in the second case concurrently, for a three-year sentence.          The court then ran the

sentences consecutive to one another for an aggregate of nine years in prison.          We find no

abuse of discretion in this sentence and defendant’s second assignment of error is overruled.

          Judgment affirmed.

          It is ordered that appellee recover from appellant costs herein taxed.

          The court finds there were reasonable grounds for this appeal.

          It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution. The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

          A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



JAMES J. SWEENEY, JUDGE

PATRICIA ANN BLACKMON, P.J., and
MELODY J. STEWART, J., CONCUR